DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the last sentence does not give information about what the invention is, but rather compares to the invention to the prior art, specifically the cost comparison between the present invention and the prior art.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber (U.S. Patent Publication 2013/0284959) in view of Crockett (U.S. Patent 6,736,370).
Regarding claim 1, Hochgraeber discloses a removable disc-shaped stator plate 112b for a high-pressure valve 100 for an analytical instrument, wherein said stator plate comprises a first side (top of 112b), a second side (bottom of 112b), with the first side having a first plurality of openings (at 118a) in a circular pattern with a first diameter and the second side having a second plurality of openings (at 118) in a circular pattern with a second diameter, wherein the first diameter is greater than the second diameter, and a plurality of passageways 118 therethrough wherein each of the passageways provides fluid communication between at least one opening on the first side and at least one opening on the second side of said stator plate, and wherein the first side of said stator plate is adapted to sealingly engage with one side of a mounting plate 112, which is adapted to receive and sealingly hold a plurality of tubes (“capillaries” not shown), and the second side of said stator plate is adapted to sealingly engage one side of a rotor seal (surface seal with 106 at 114) of the high-pressure valve, and said stator plate and said mounting plate are adapted to be removably attached to a body of the high-pressure valve (FIG. 3; Paragraph 41-42, 47-54).
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 2, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is biocompatible (ceramic) (Paragraph 48).
Regarding claim 3, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Hochgraeber/Crockett further teaches said stator plate comprises four layers (340-362, Crockett FIG. 3A), with at least two layers bonded together by diffusion bonding (Crockett FIG. 3A; Col. 7 line 47-54).
Regarding claim 4, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Hochgraeber further discloses the first side of said stator plate comprises at least four openings (FIG. 1) and at least two passageways therethrough (FIG. 1, 3).
Regarding claim 6, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is adapted to be removed from the high-pressure valve and replaced by a second stator plate (the stator plate is removably connected to the valve, and one of ordinary skill in the art would understand that the stator will be replaced when it begins to fail) and the stator can be made of metal, ceramic materials, and glass (Paragraph 19).

Regarding claim 8, Hochgraeber discloses a liquid chromatography system comprising: a valve 100 comprising (a) a mounting plate 112 having a first side (top of 112) and a second side (bottom of 112), and having a plurality of openings (at 118a) therethrough, wherein each of the plurality of openings is adapted to removably receive tubing (“capillaries” not shown) in the first side of said mounting plate, and (b) a disc-shaped stator plate 112b having a first side (top of 112b) and a second side (bottom of 112b), wherein the first side of said stator plate is adapted to engage with the second side of said mounting plate, wherein said stator plate has a first plurality of openings (at 118a) in the first side defining a first diameter and a second plurality of openings (at 118) in the second side of said stator plate defining a second diameter, wherein the first diameter is greater than the second diameter, and at least a plurality of the openings in the second side of said mounting plate are in fluid communication with corresponding openings in the first side of said stator plate, and wherein said stator plate and said mounting plate are removably attached to one another (FIG. 3; Paragraph 41-42, 47-54).
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).

Regarding claim 9, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Hochgraeber further discloses said stator plate and said mounting plate are adapted to be removably attached to one another and wherein said valve is adapted to operate with fluid pressures of at least 1,000 psi (100-2,000 bar is more than 1,000 psi) (Paragraph 12).
Regarding claim 10, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 9.
Hochgraeber further discloses said stator plate (ceramic) and said mounting plate (metal) are biocompatible (Paragraphs 47 and 48).
Regarding claim 11, Hochgraeber discloses a stator assembly for a high-pressure valve 100 comprising:
a mounting plate 112 having a first side (top of 112) and a second side (bottom of 112), and having a plurality of openings (at 118a) therethrough, wherein a first side of each of the plurality of openings is located in the first side of said mounting plate and is adapted to removably receive tubing (“capillaries” not shown) therein; and a disc-shaped stator plate 112b having a first side (top of 112b) and a second side (bottom of 112b), wherein the first side of said stator plate and the second side of said mounting plate are adapted to sealingly engage with one another, wherein said stator plate has a plurality of openings (at 118a and 118) in the first side and second side of said stator plate, and at least a plurality of the openings in the second side of said mounting plate are in fluid communication with corresponding openings in the first side of said stator plate, and wherein said mounting plate and said 
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 12, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber further discloses the at least a plurality of openings in the second side of the mounting plate and the corresponding openings in the first side of said stator plate are aligned with one another (FIG. 3).
Regarding claim 13, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.

Regarding claim 14, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Hochgraeber further discloses the stator assembly is biocompatible (ceramic) (Paragraph 48).
Regarding claim 15, Hochgraeber discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 16, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.

Regarding claim 18, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 19, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 20, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber in view of Crockett, in view of Karge (U.S. Patent 4,580,955) in further view of Cloutier (U.S. Patent Publication 2015/0234011).
Regarding claim 5, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber is silent regarding said stator plate further comprises one or more of the following liquid chromatography elements: a sample loop, a mixing element, a column, a filter, a heating element, a sensor, or a detector.
However, Karge teaches a stator 6 having a filter (not shown) (Col. 3 line 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a filter to the stator, as taught by Karge, for the purpose of preventing contaminants from passing through the valve.
Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.
Regarding claim 7, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is adapted to be removed from the high-pressure valve and replaced by a second stator plate (the stator plate is removably connected to the valve, and one of ordinary skill in the art would understand that the stator will be replaced when it begins to fail).

However, Karge teaches a stator 6 having a filter (not shown) (Col. 3 line 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a filter to the stator, as taught by Karge, for the purpose of preventing contaminants from passing through the valve.
Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.
It would be obvious to one of ordinary skill in the art to replace the stator, and all associated elements of the stator including a filter (taught by Karge), when needed and replace the stator with a new stator and all associated elements necessary to achieve the desired outcome, including a sensor (taught by Cloutier).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber in view of Crockett, in further view of Karge in further view of Cloutier.
Regarding claim 17, Hochgraeber discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber is silent regarding said stator plate further comprises one or more of the following liquid chromatography elements: a sample loop, a mixing element, a column, a filter, a heating dement, a sensor, or a detector.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a filter to the stator, as taught by Karge, for the purpose of preventing contaminants from passing through the valve.
Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that the stator plate discloses in Hochgraeber is not disc-shaped.  Merriam Webster defines disc as “a thin circular object”.  It is clear from Figure 3 of Hochgraeber that the inner stator plate 112b is a thin circular object.  Accordingly, the limitation is met and applicant’s argument is not persuasive.
Applicant’s argument that Hochgraeber does not disclose a stator plate comprising a plurality of layers bonded together, and furthermore, does not disclose the layers being created by diffusion bonding.  Crockett teaches that diffusion bonding is a well-known method of manufacturing valve components.  It would have been obvious to one of ordinary skill in the art to utilize the known method of manufacture as taught by Crockett.  Accordingly, applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753